Case 2:16-cr-00100-GMN-DJA Document 353 Filed 04/01/19 Page 1 of 11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page22of
                                                             of11
                                                                11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page33of
                                                             of11
                                                                11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page44of
                                                             of11
                                                                11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page55of
                                                             of11
                                                                11




        APPROVED.
                    1
        Dated this _____ day of April, 2019.



        ______________________________
        Gloria M. Navarro, Chief Judge
        UNITED STATES DISTRICT COURT
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page66of
                                                             of11
                                                                11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page77of
                                                             of11
                                                                11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page88of
                                                             of11
                                                                11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page99of
                                                             of11
                                                                11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page10
                                                            10of
                                                              of11
                                                                 11
Case2:16-cr-00100-GMN-CWH
Case 2:16-cr-00100-GMN-DJA Document
                           Document353
                                    351 Filed
                                        Filed04/01/19
                                              03/30/19 Page
                                                       Page11
                                                            11of
                                                              of11
                                                                 11
